                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

CHRISTINE E. MARFUT,

          Plaintiff,

v.                             Case No:    2:19-cv-172-JES-MRM

CHARLOTTE COUNTY, FLORIDA,
RHONDA LEONARD, individual
and in her official
capacity, GLENN SIEGEL,
Special Magistrate in his
official capacity and as an
individual, and PROMPT
TOWING SERVICE,

          Defendants.


                         OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #45), filed

April 7, 2021, recommending that the case be dismissed without

prejudice for failure to prosecute.   No objections have been filed

and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1);   Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9
(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.              28 U.S.C. §

636(b)(1).      The district judge reviews legal conclusions de novo,

even in the absence of an objection.               See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

      This case was initiated on March 20, 2019.          (Doc. #1.)       Since

the   initial    filing,   the   only   activity   in   the   case   has   been

plaintiff’s amendment of pleadings, plaintiff’s repeated attempts

at service, and plaintiff’s repeated requests for a default after

attempting service (docs. ## 10, 21, 27, 40).                 The Magistrate

Judge provided plaintiff numerous opportunities and guidance to

properly effectuate service of process.            On December 23, 2020,

plaintiff was provided yet another extension of time, and also

warned that the “failure to effectuate proper service of process

may result in the dismissal of this case without further notice.”

(Doc. #43.)      After conducting an independent examination of the

file and upon due consideration of the Report and Recommendation,

the Court accepts the Report and Recommendation of the magistrate

judge.

      Accordingly, it is now

      ORDERED:




                                    - 2 -
     1.   The   Report    and    Recommendation   (Doc.   #45)    is   hereby

adopted and the findings incorporated herein.

     2.   The   Clerk    shall    enter   judgment   dismissing    the   case

without prejudice for failure to prosecute, terminate all pending

motions and deadlines, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this           3rd       day of

May, 2021.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                   - 3 -
